Citation Nr: 0823912	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  99-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 3, 1983, to 
March 14, 1983.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and by the Fort Harrison, Montana, VA Regional 
Office and Medical Center.  In February 2001 and October 
2002, the Board remanded this case in order to address due 
process concerns.  The Board issued a decision in July 2003 
that denied the claims of entitlement to service connection 
for a back disability and a total disability evaluation for 
individual unemployability due (TDIU).

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the July 2003 decision and remanded for further development.  
In compliance with the Court Order, the Board remanded the 
veteran's claims in August 2005.  They are now returned to 
the Board.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the 
veteran had a back disorder prior to his active duty.

2.  The veteran served less than ninety days on active duty.

3.  A back disorder was not manifest during service and is 
not related to the veteran's active service.

4.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAWS

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's claim of entitlement to TDIU benefits lacks 
legal merit and entitlement under the law.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.

A letter dated in July 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.  He was informed of what the 
evidence needed to show to substantiate his service 
connection claim and a claim for TDIU.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in July 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran's attorney withdrew from 
representing him on these claims in August 2007.  The veteran 
was informed of this withdrawal at that time and has not 
appointed other representation.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Back Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Since the veteran 
did not serve ninety days or more of active duty, such 
presumption does not apply.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2007).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's service treatment records show that when 
examined in December 1982, his spine examination was normal.  
He reported no medical history of recurrent back pain at that 
time.  A February 1983 record shows the veteran complained 
about his back for one week.  He stated he had back problems 
for the last two years.  On examination, there was acute pain 
in the right low back and sciatic area on effort to flex or 
extend.  There was moderate pain on lateral rotation.  The 
assessment was acute back pain.  A March 1983 record shows 
the veteran sought back pain reevaluation.

The veteran's DD Form 214 indicates he received a discharge 
type of separation and the character of his service was entry 
level status.

August 1983 private treatment records indicate the veteran 
underwent lumbar discectomy.  He complained of pain for the 
last three years.  He stated he was diagnosed with disc 
disease at Fort Ord, California Army Hospital.  He was first 
seen by an orthopedic surgeon in March 1983.

An April 1986 determination from the Social Security 
Administration indicated the veteran was considered disabled 
due to major depression, recurrent, and paranoid personality 
disorder.

In a January 1999 written statement, B.A.C., M.D., indicated 
that he reviewed records of the veteran on microfilm from a 
previous doctor.  That doctor saw the veteran in 1985 and 
1986.  The records indicated that two discs were removed from 
the lower lumbar region due to an injury sustained while in 
service in 1983.

An April 1999 private treatment record shows the veteran had 
degenerative disc disease of the lumbar spine.

In October 1999, the veteran testified before a decision 
review officer at the RO.  He indicated that while doing sit-
ups, another soldier put a rock under his back and caused two 
of his discs to slip out of place.  He indicated that he was 
immediately taken to the hospital for x-rays and examination.  
He stated he was told to take a discharge.

In an October 1999 written statement, G.M., M.D., indicated 
that he saw the veteran in April 1999.  Dr. M opined that it 
was at least as likely as not that the veteran's back 
problems had its inception while he was on active duty in 
1983.  With no other major diagnostic entities identified, 
the back complaints did seem to be tied directly to the 
veteran's previous service-related condition.

In a December 1999 written statement, W.D., D.O., indicated 
that he treated the veteran in 1984 and 1985 for an injury he 
sustained in service.

In a December 1999 written statement, Dr. M indicated that it 
was his professional opinion that it was at least as likely 
as not that the veteran's current back problems had its 
inception while on active duty in 1983.

In a January 2000 response, the March Army Community Hospital 
indicated it had no records concerning the veteran.

In April 2000, the veteran submitted two written statements, 
which were dated in April 1983, and indicated they were from 
fellow soldiers.  Both soldiers wanted to see if the 
veteran's back surgery went well.  One of the soldiers 
indicated that he knew who put the rock under the veteran's 
back.  They both indicated the veteran had sought a medical 
discharge but did not receive one.

A response from the National Personnel Records Center (NPRC) 
in August 2000 indicated the veteran's discharge was entry 
level status performance and conduct.

In a November 2000 written statement, K.P., D.O., indicated 
that the veteran's back problems were a result of an injury 
sustained when a foreign object was placed under his lower 
back while in service.  It was as likely as not that the back 
problems were the result of the 1983 injury to his lower 
back.

In a September 2001 written statement, Dr. P indicated that 
his professional opinion was that the veteran's current low 
back problem was related to a lower back injury while on 
active duty in 1983.

In a September 2001 statement, written on the same day, Dr. P 
indicated that the veteran's back spasms were probably 
related to his 1983 back injury in service.

In October 2002, the RO contacted the office of Dr. P.  The 
contact indicated there was no copy of the September 2001 
letter in the veteran's file.  The office manager returned 
the telephone call after receiving a facsimile of the letter 
submitted by the veteran.  The office manager indicated that 
this was not the letter Dr. P wrote, although it was their 
letterhead and Dr. P's signature.  The original was faxed to 
the RO, which was the second letter dated in September 2001 
above.

In a November 2002 response, the NPRC indicated that no 
morning reports were found regarding the veteran in 1983.

In a May 2003 written statement, S.J., D.O., indicated that 
the veteran suffered from low back pain.  The history was 
consistent with an injury that occurred in 1983 while on 
active duty.

In a September 2005 letter, the RO requested that the veteran 
provide information regarding his private doctors and 
releases so the RO could obtain treatment records.  The 
veteran provided no such information or release.

In a September 2005 letter, the veteran contended that Dr. P 
was a fraud who writes letters that may or may not be 
correct.

In September 2006, the RO contacted those of the veteran's 
physicians for which they could find addresses, in order to 
determine the authenticity of written statements submitted by 
the veteran.

In September 2006, Dr. M responded that he believed the 
October 1999 and December 1999 letters the RO provided to him 
were not authentic.  He was very concerned that they were 
fabricated and fraudulent.

In a September 2006 response, Dr. J indicated that the May 
2003 letter was written by him.

In April 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  He reported his history of an 
injury during service.  In reviewing the service medical 
records, the examiner indicated the veteran complained of 
back pain for one week in February 1983.  He reported 
problems for two years.  All subsequent medical encounters 
showed no complaints of back pain.  Following examination, 
the diagnosis was degenerative disc disease of the lumbar 
spine, status post multiple discectomies.

The examiner opined that the most likely in-service diagnosis 
was acute lumbar strain.  The examiner indicated that the 
veteran's historical account of his injury is not supported 
by the evidence.  The medical records suggest the in-service 
acute lumbar pain was not severe and not chronic in nature.  
Because the service records do not support a diagnosis of an 
acute ruptured lumbar disc, the examiner opined that the 
injury that led to the August 1983 surgery was an acute 
injury that occurred after service and was not related to any 
in-service injury or disease.  The examiner indicated, based 
on the evidence, that there was not clear and unmistakable 
evidence that the veteran's low back disability existed prior 
to his service.

Based on a review of the evidence, the Board finds that 
service connection is not warranted for a low back disorder.  
Initially, the Board finds that the veteran's back disorder 
did not exist prior to service.  Therefore, the presumption 
of soundness is not applicable.  VAOPGCPREC 3-2003.  
Nevertheless, the Board finds that the veteran's back 
disorder is not related to service.  First, the Board notes 
that the veteran's service records contain one complaint of 
back pain.  However, those records and a subsequent opinion 
obtained from a VA examiner, indicate that this pain was 
acute and not a chronic disability.

The veteran has reported that he ruptured two discs while in 
service due to another soldier placing a rock under his back 
during exercises.  While the veteran is certainly competent 
to report that he injured his back in service, the Board 
finds that he is not credible in this contention.  First, the 
service records conducted coincident with his active duty 
show no indication that he injured his back in the manner he 
contends or to the extent he contends.  While they do show a 
complaint of back pain, this has been shown to be an acute 
incident and not a chronic disability.  In addition, the 
first medical records showing treatment for a back disorder 
are dated in August 1983.  At that time, the first time post-
service the veteran sought treatment, he did not report a 
history of having sustained the injury he has since described 
in service.

Furthermore, written statements submitted by the veteran from 
two of his medical care providers have been shown to be 
fraudulent and inauthentic.  The RO sought to verify the 
authenticity of these statements, and both Dr. P and Dr. M 
indicated that such statements were not written by them.  The 
RO attempted to verify the authenticity of other letters 
submitted by the veteran, but the veteran did not provide 
addresses for these physicians when requested to by the RO.

A December 1999 written statement is purported to be from a 
Dr. Dole.  The letter indicates he treated the veteran for a 
service injury in 1984 and 1985.  However, several aspects of 
the letter call into question its authenticity.  In this 
letter, the physician's last name is "Dole."  However, the 
August 1983 records of the veteran's surgery show his records 
were sent to a physician who spelled his name "Doell."  The 
subsequent April 1984 treatment record is signed by "W. 
Doell."  In addition, the statement contains a specific 
grammatical error on several occasions.  The word "an" is 
used to precede a word beginning with a consonant several 
times.  This is a grammatical error also shown in the 
veteran's own written statements dated in May 1999, October 
2001, November 2001, April 2002, and September 2002, among 
others.  Finally, the December 1999 written statement is 
purported to be signed by Dr. Dole, but also refers to him in 
the third person.  Based on this, the Board finds that this 
written statement is not credible evidence.

A January 1999 written statement is purported to be from Dr. 
C.  However, this statement contains the same grammatical 
error as previous statements written by the veteran.  He used 
"an" before a word beginning with a consonant.  In 
addition, this letter contends that Dr. C reviewed microfilm 
containing the veteran's treatment records by another doctor 
in 1985 and 1986.  He indicates the films show the veteran 
had surgery in 1984.  However, the evidence of record, 
created at the time of the surgery, indicates it was 
performed in 1983.  In addition, while this statement claims 
Dr. C reviewed such records, he spelled the veteran's 
physician's name "Dole," instead of the correct "Doell."  
Therefore, like other evidence of record, the Board finds 
that this is not a credible statement, and we will not rely 
on it.

With regard to the written statements from the veteran's 
fellow soldiers, submitted in April 2000 and dated in April 
1983, they imply that these soldiers knew the veteran was 
injured when a rock was placed under his back.  The Board 
notes that they were submitted to VA nearly twenty years 
after the veteran contends he received them.  In addition, 
the veteran has not explained why he saved these letters in 
particular.  In light of the other written statements that 
have been proven inauthentic, and with regard to the 
concurrent evidence showing no back injury in service, the 
Board finds that the documehnts are not trustworthy.

Finally, the Board notes the May 2003 written statement from 
Dr. J, which that physician indicated was authentic.  That 
statement indicates that the veteran's history was consistent 
with an injury that occurred in 1983 while in service.  
However, Dr. J indicates in this statement that he treated 
the veteran for sleep apnea, diabetes, coronary artery 
disease, and diabetic neuropathy.  He did not state that he 
treated the veteran for his back disorder, other than to note 
that the veteran suffered from low back pain.  Additionally, 
Dr. J only stated that the veteran's history was consistent 
with the injury he described.  However, the Board has already 
determined that the evidence clearly shows the veteran is not 
a credible historian.  Because the medical records contain no 
evidence of such injury, Dr. J could have only obtained 
information about this injury from the veteran.  Since the 
veteran is not a credible source, such opinion is also not 
credible.

Likewise, the written statement that Dr. P indicated was 
correct states the veteran's back spasms were probably 
related to the 1983 injury in service.  However, again, the 
veteran has been shown not to be credible in reporting this 
injury.  Since there is no other source for the existence of 
this injury than the veteran, the Board finds that this 
opinion is not credible.

Therefore, the Board relies on the opinion of the VA 
examiner, who determined, first, that the veteran's back 
disorder did not exist prior to service.  The Board adopts 
this conclusion.  Therefore, at issue is whether the 
veteran's back disorder was incurred in service.  The VA 
examiner determined that the veteran's single complaint of 
back pain while in service is due to an acute strain and was 
not part of a chronic disorder.  In addition, the examiner 
concluded that the injury that led to the veteran's surgery 
in 1983 was also acute and occurred following separation.  
Since this is the only competent and credible opinion of 
record, the Board will rely on it and determine that the 
veteran's back disorder did not originate during active duty.

The lay person is competent to report symptoms and the 
occurrence of an injury because this requires only personal 
knowledge, not medical expertise, as it comes to him or her 
through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, as lay person, he or she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Thus, the Board finds that the evidence preponderates against 
this claim, and it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


TDIU

TDIU benefits may be assigned when the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or when two or more service-connected 
disabilities are ratable at 70 percent or more, when at least 
one of those disabilities is ratable as at least 40 percent 
disabling.  38 C.F.R. §§ 3.340, 4.16 (2007).  Likewise, TDIU 
benefits may be assigned where the schedular rating for 
service-connected disability or disabilities is less than 100 
percent and it is found that the service-connected disability 
or disabilities produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).

In the instant case, however, the veteran has not established 
service connection for any disability.  As is inherent in the 
provisions cited above, TDIU benefits cannot, as a matter of 
law, be awarded in the absence of any service-connected 
disability.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this case, the law 
and not the evidence is indeed dispositive.  The veteran's 
claim, that he is unemployable as a result of service-
connected impairment, lacks legal merit and entitlement under 
the law and, accordingly, cannot be granted.


ORDER

Service connection for a back disorder is denied.

Entitlement to TDIU benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


